Case 3:19-cv-00879-JRW-CHL Document 8 Filed 12/02/19 Page 1 of 1 PageID #: 60


                UNITED STATES DISTRICT COURT         ,.
           FOR THE WESTERN DISTRICT OF KENTUC~Y,~ if r
                                             19DEC-        __, . :;,
                       Pro Se (Non Prisoner)        2  PM":/ 4
                 Registration to Receive Documents Electronically

         Pursuant to Fed. R. Civ. P. 5(b), Fed. R. Civ. P. 77(d), Joint Local Rules of Civil Practice
  5.5 and the Court's Electronic Case Filing Administrative Policies and Procedures, unsealed
  documents may be served through the court's transmission facilities by electronic means.
  Documents that are not permitted to be served electronically are pleadings that are to be served
  with process under Fed.R.Civ.P. 4.

          I Joshua Simpson                             (print name) hereby request and consent to
  receive service of documents and notice of electronic filings via the Court' s electronic filing
  system to the extent and in the manner authorized by the above rules and waive the right to
  receive notice by first class mail pursuant to Fed.R.Civ.P. 5(b)(2)(C) and Fed.R.Civ.P. 77(d) in
  the following case(s) to which I am a party (if this form is being sub: 'tted with a newly filed
  case, write "New Case"): New Case           3 '- 10~   JJ gIJq -  ,T?~

         I will provide written notice of any change in my personal data, such as name, address,
  and/or e-mail address in each case to which I am a party. I understand that if I wish to
  discontinue receiving documents electronically, I will promptly notify the office of the Clerk of
  the Court in writing to request cancellation of electronic service.

          I understand that litigants who have consented to receive documents electronically will be
  sent a Notice of Electronic Filing via e-mail. Upon receipt of the notice, they are permitted one
  "free look" at the document by single clicking on the hyperlinked document number. Double-
  clicking the document number will result in the loss of the one "free look." The one "free look"
  will expire 15 days from the date the notice was sent. After the "free look" is used or expires, the
  document can only be accessed through PACER (Public Access to Court Electronic Records.)

           It is mandatory that litigants establish a PACER account. This can be accomplished by
  visiting the PACER web site at                        courts.gov. PACER is an automated system
  that allows an individual to view, print, and download documents for a fee.



  DATE: December 2, 2019




                                                          Jeffersonville, Indiana 47130
                                                         City, State, Zip Code

                                                          (502) 544-9470
                                                         Telephone Number
                                        Mail or bring this form to:
                                        U.S. District Court Clerk
                                            601 W. Broadway
                                          Louisville, KY 40202.
